Title: To Alexander Hamilton from William C. Bentley, 3 May 1799
From: Bentley, William C.
To: Hamilton, Alexander


          
            Sir,
            Virga. Powhatan County, May 3rd. 1799
          
          Your circular letter of the 23rd of March, was received about the middle of April; I gave it immediate attention, and by letter to each Officer forwarded ⅌ Post, called a Meeting of those who are to compose my Regiment, to be had on the 15th of the present Month (May) at Richmond; the dispersed Situation of the Officers, would not admit of an earlier Meeting. As soon as it is had, and the object accomplished, I will without delay, transmit to you the Names of those who may be recommended as Staff Officers, with the Bond required of the Pay master.
          I will at the same meeting, in Concert with the Majors, take into consideration the relative rank of the Company Officers, and report, agreeably to your request.
          Yours of the 28th of March, 13th. 15th & 17th of April with thirty Copies of recruiting instructions were received yesterday by the Mail at Scottville (Powhatan Crt. House). I shall fill up the blank in the recruiting instructions, and avail myself of the Meeting of the Officers on the 15th Instant, to make a distribution of them.
          The Officers shall be immediately assigned to their particular recruiting Stations, and an account thereof forwarded to you without delay, that they may be in readiness to proceed on the recruiting business whenever your Orders shall come to hand.
          You have requested me to Suggest an Opinion on the proper course to be persued in the disposition of Cloathing for the recruits; whether it would be more eligible  to deposit them at the Regimental place of rendezvous (Richmond) or at the Stations which shall be fixed for the different Districts. As the only objection made to the latter is the expence that may attend it, I do expect according to my present Idea, that I shall so fix them as to make that consideration no object; the places that now strikes my mind as being most proper are Petersburg & York Town. To either of those places from the Regimental rendezvous, the transportation is easy, and opportunities frequent, both by Land and Water; besides, I think it may be found expedient, from local Considerations, to make those places, or some others in the vicinage of  permanancy; where the training of the Recruits under the immediate direction of the Majors, may be continued untill there is a Sufficient Number to do Regiml. duty. I should make it a point to attend alternately to those District Stations as frequently as it could possibly be done Consistent with my other duties.
          The Town of Richmond, like most of the populous Towns of this State, are filled with dissipated Characters (unfortunate examples for Military Men) and among those and others of business, are Men of influence, whose Constant labors are to render Odious the Military Character; nothing is spared by them to discourage the recruiting Service; This too, is not unusual in many places on the South Side of James River. The Station of Amelia Court House is within the hot bed of Sedition; the Officer who shall be allotted to that Station, will, perhaps, find it convenient to recruit some men before he makes his Stand. I expect Capt Archibald Randolph will be the Pay master and other Staff Officers I imagine the business may be fecilitated by lodging the Money and Cloathing in Richmond whenever it is ready, to be drawn by the pay master as soon as his appointment shall be confirmed by the President.
          In the list of Officers you furnished me with, who are to compose my Regiment, I observe that you noted Lieut Deane as having declined an acceptance of his appointment; Lieut. Carrington has been compelled from his state of health to decline his also; To fill one of those Vacancies, I did in Concurrence with Colo. Edwd Carrington, recommend to the War Office Mr William Saunders as a fit person in every respect, he is a young man of Steadiness and much esteemed by his acquaintance. If our recommendation has not been received, and you should conclude from what I have said of him to make Mention of him at the War Office, I shall esteem it a favor.
          I shall be glad to hear from you on the Subject of filling Vacancies.
          I am with perfect Consideration Your Mo: Obt
          
            W. Bentley
          
          Genl. Hamilton
        